ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant insists that his bills of exception were filed in time, and should be considered. Appellant’s motion for new trial was overruled on February 15, 1936. Neither in the order overruling said motion, nor in connection with the passing of sentence on the same day, was any order made granting appellant more time for filing bills of exception than is allowed by statute. Art 760, C. C. P., in so many words, grants the accused thirty days, after the day of adjournment of court, in which to prepare and file bills of exception. The trial term of the court below ended on February 29th. Appellant’s bills of exceptions were not filed until in May following. There was never at any time any order entered granting appellant additional time to that allowed by statute for such filing. Manifestly said bills of exceptions were filed too late.
Appellant refers to the fact that his statement of facts was considered. This is true, but the same article, to-wit: Art. 760, C. C. P., makes a difference between the time allowed for filing bills of exceptions and that for filing statements of facts, and the mandate of said statute is that any statement of facts filed within ninety days from the date notice of appeal is given must be considered. Appellant’s statement of facts was filed within ninety days after the notice of appeal was given.
We find nothing else raised in appellant’s motion for rehearing which we can consider. The motion is overruled.

Overruled.